Title: From Thomas Jefferson to William Stephens Smith, 19 February 1787
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Feb. 19. 1787.

I have duly received your favor of Jan. 29. and Dr. Burney’s which was inclosed in it. If the harpsichord be not sent off, perhaps it may as well await the last of March or beginning of April when it may be less exposed to rains. But it is not material. I shall be absent till the 1st. of May. Franks was unlucky with the instrument made by Jones. It was stolen out of his carriage in the neighborhood of Dover. Payne at Dover assured him he should be able to recover it. Perhaps he might be spurred to it by a letter from you if you would be so good as to write him one. The plants came in perfect order. No news yet of the second press. So much for business.
I did really expect that that ungracious, rascally court would wear out the patience of Mr. Adams. Long habits of doing business together and of doing it easily and smoothly, will render me sincerely sensible of his loss. And I fear we shall lose him on the other side the water also; for I shall consider it as a loss, if, instead of going to Congress, he should be buried in some office. With respect to yourself I have had the pleasure of writing what both duty and inclination concurred in dictating. I wish you with all my  heart every success you can desire. The Notables meet on Thursday next. I wait to see the causes declared for which they are convened. Not a word has yet transpired. I am in hopes our new Minister has very friendly dispositions towards our country. He has the reputation of being a very honest man. His son married the neice of the Chevalier Luzerne. Perhaps this may make some promotion for the Chevalier and prevent his return to America.—Remember Mr. Adams’s picture, I pray you; and Sir Walter Raleigh’s too. When they shall be ready, I would wish to receive them with my own which Mr. Brown has. Let me know if you please how stand our accounts. There must now be a balance due to you, which I will remit you the moment you inform me of it, or I will pay it to your draught. That for Jones’s instrument has been duly honored. Present me in friendly terms to Mrs. Smith & the little Hans & be assured of the esteem & affection with which I am Dr. Sir Your friend & servt.,

Th: Jefferson

